BARKETT, Judge.
This is an appeal from a final summary judgment in favor of the insured against the insurance company in a declaratory judgment action to determine coverage. Appellee sued appellant’s insured for negligence resulting in theft of her personal property. Appellant subsequently filed a *663declaratory action seeking to determine if theft was covered by its policy under its definition of property damage. The policy in question provides:
“Property damage” means (1) physical injury to or destruction of tangible property which occurs during the policy period, including the loss of use thereof at any time resulting therefrom, or (2) loss of use of tangible property which has not been physically injured or destroyed providing such loss of use is caused by an occurrence during the policy period.
The trial court found that theft was covered by the policy. At oral argument both parties agreed that the coverage for the theft arises only out of the second definition of property damage, to-wit:
(2) loss of use of tangible property which has not been physically injured or destroyed providing such loss of use is caused by an occurrence during the policy period.
Accordingly, with that clarification, the trial court’s order on the issue of coverage is affirmed. See United States Fidelity & Guaranty Company v. Mayor’s Jewelers of Pompano, Inc., 384 So.2d 256 (Fla.4th DCA 1980).
HERSEY and GLICKSTEIN, JJ„ concur.